DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 06/29/2022. As directed by the amendment: Claim 1 has been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-15 are presently pending in the application.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Romagnoli (WO 93/00949). Romagnoli discloses an elastic washer 21 that is connected with a movable cylinder 2 wherein movement of the cylinder is linked with the movement of the elastic washer (discussed more below).
Applicant argues that Mcloughlin fails to disclose at least one radial projection of control of the deformable ring configured to corporate by contact with a complementary surface integral with the end sleeve. Examiner now uses 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mcloughlin (WO 2009/081133); in view of Romagnoli (WO 93/00949).
Regarding Claim 1, Mcloughlin discloses a part of a liquid product injection device (auto-injector device (501); Fig.12) comprising: an end sleeve (housing (520) comprising a front (527) and rear (528) parts), a syringe support (syringe barrel sleeve (530)) mobile relative to the end sleeve (As previously described, in this 'ready to use' position the syringe barrel 530 is movable in reciprocating fashion in an axial sense, but subject to the action of the light return spring 536; page 28, lines 8-11), the syringe support (530) being intended to carry an injection syringe fitted with a removable protection cap (cap (560) and needle cover (570); Fig.29) (In the use configuration, the cap 560 and needle cover 570 are removed to open up the needle delivery aperture 525; page 32, lines 9-10), and a deformable ring (O-ring (580)), connected to the syringe support (Figs.24a-b), and being elastically deformable between a configuration (Fig.24b) intended for the axial immobilization of the injection syringe in the syringe support (page 38, lines 13-21) and a configuration (rest configuration) intended for the passage of the protection cap through the deformable ring (Fig.12).
Mcloughlin does not appear to disclose a kinematic movement of a deformable ring wherein a movement of a syringe support is linked with the movement of the deformable ring and that the deformable ring being mobile axially relative to the end sleeve. Mcloughlin does not further disclose a radial projection pf control of the deformable ring configured to cooperate y contact with a complementary surface integral with the end sleeve according to the configuration to be imposed on the deformable ring.
Romagnoli teaches it was known in the art to have an elastic washer (21; Fig.6) connected to cylinder (2) (movable member) wherein the elastic washer (21) and the cylinder (2) move together as seen in Figs.1-5). The movement of the cylinder (2) is linked with the axial movement of the washer (21) relative to the protective sleeve (8) (page 7, lines 1-8). The elastic washer (21) has a radial set of elastic cogs (23) that abut against the wall (24) of the protective sleeve (8) (Fig.5). The O-ring (580) in Mcloughlin is modified, to have the features of the washer (21) of Romagnoli, to be connected to the syringe barrel sleeve (530) wherein the O-ring (580) and the syringe barrel sleeve (530) move together. The O-ring (580) is further modified to have the cogs (23) in the washer (21) of Romagnoli.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified to incorporate the teachings of Romagnoli to have an axially movable deformable ring wherein movement of a syringe support is linked to the movement of the ring and to have a radial projection located on the deformable ring that cooperate with a complementary surface integral with the end sleeve in order to prevent pushing the syringe/needle out of the end sleeve (protecting sleeve) (page 7, lines 9-13).
Regarding Claim 2, Mcloughlin as modified discloses the part according to claim 1, and further discloses the deformable ring (580) being deformed axially between its immobilization (Fig.24b) and passage (Fig.12) configurations by radial movement of the sector carrying the axial abutment (the O-ring (580) deforms axially as seen in Fig.24b due to the movement and compression of the inner ring circumference (582) with the distal shoulder of the syringe barrel (512)). Romagnoli further at least one sector of the deformable ring includes an axial abutment (see below) intended to cooperate with a distal shoulder (distal shoulder of the syringe barrel (512) in Mcloughlin) of the injection syringe when the deformable ring is in the axial immobilization configuration (see Fig.24b in Mcloughlin) (The O-ring (580) in Mcloughlin is modified to be connected to the syringe barrel sleeve (530) and having the cogs (23) of Romagnoli. Having the axial abutment (see below) will cooperate with the distal shoulder of the syringe barrel (512) in Mcloughlin, since the O-ring (580) was modified to being connected to the syringe barrel sleeve (530)).

    PNG
    media_image1.png
    278
    342
    media_image1.png
    Greyscale




Regarding Claim 3, Mcloughlin as modified discloses the part according to claim 2, and Romagnoli further discloses wherein the at least one radial projection (cogs (23)) of control of the deformable ring is carried by the sector carrying the axial abutment (see above) (the radial axial abutment (see above) is part of the cogs (23) as seen in Fig.6).
Regarding Claim 4, Mcloughlin as modified discloses the part according to claim 3, and further discloses in which the deformable ring (580) is urged elastically toward its immobilization configuration (Fig.24b), the deformable ring (580) being deformed against its elastic return force from its 30immobilization configuration (Fig.24b) to its passage configuration (Fig.12) by centrifugal radial movement of the sector carrying the axial abutment (the O-ring (580) moves centrifugally when the removable cap (570 and 560) is pushed against its inner ring circumference (582); Fig.12) (In the rest configuration of Figures 12 to 14, the inner ring circumference 582 thereof contacts the needle sheath cover 576 part of the needle cover 570 and is somewhat compressed (i.e. tensed) inwards as a result of that contact, the effect of which contact is to thereby restrict movement of the needle cover 570; page 32, lines 5-9).
Regarding Claim 6, Mcloughlin as modified discloses the part according to claim 4, and further discloses in which the syringe support (530) is movable relative to the end sleeve  (As previously described, in this 'ready to use' position the syringe barrel 530 is movable in reciprocating fashion in an axial sense, but subject to the action of the light return spring 536; page 28, lines 8-11) between: - a position for mounting the injection device (501) in which the at least one radial projection of control of the deformable ring (cogs (23) in Romagnoli) is radially aligned with a passage window (front opening of the front part (527)) formed in the 5end sleeve (520) (the cogs (23) in Romagnoli are symmetrical as seen in Fig.6, so the cogs )23) are radially aligned with the front opening of the front part (527)) so as to allow the centrifugal radial movement of the sector carrying the axial abutment (see above in Romagnoli) toward the passage configuration (Fig.12) of the protection cap (In the rest configuration of Figures 12 to 14, the inner ring circumference 582 thereof contacts the needle sheath cover 576 part of the needle cover 570 and is somewhat compressed (i.e. tensed) inwards as a result of that contact, the effect of which contact is to thereby restrict movement of the needle cover 570; page 32, lines 5-9). Romagnoli further teaches - an active position of the injection device in which the at least one radial projection (23) of the deformable ring cooperates with the complementary surface (wall (24)) integral with 10the end sleeve (protective sleeve (8)) so as to prevent the centrifugal radial movement of the sector carrying the axial abutment toward the passage configuration of the protection cap (page 7, lines 1-13).
Regarding Claim 7, Mcloughlin as modified discloses the part according to claim 2, and further discloses in which the deformable ring (580) is urged elastically toward its immobilization configuration (Fig.24b), the deformable ring (580) being deformed against its elastic return force from its immobilization configuration to its passage configuration (Fig.12) by centrifugal radial movement of the sector carrying the axial abutment (the O-ring (580) moves centrifugally when the removable cap (570 and 560) is pushed against its inner ring circumference (582); Fig.12) (In the rest configuration of Figures 12 to 14, the inner ring circumference 582 thereof contacts the needle sheath cover 576 part of the needle cover 570 and is somewhat compressed (i.e. tensed) inwards as a result of that contact, the effect of which contact is to thereby restrict movement of the needle cover 570; page 32, lines 5-9). Romagnoli further teaches the sector carrying the axial abutment (see above) is provided with at least 15one axial slot (slots between the cogs (23)) facilitating the elastic deformation of the deformable ring (21) against its elastic return force from its immobilization configuration (Fig.24b in Mcloughlin) to its passage configuration (Fig.12 in Mcloughlin) by centrifugal radial movement of the sector carrying the axial abutment (the O-ring (580) in Mcloughlin is radially compressed when the cap (560 and 570) is inserted as seen in Fig.12 to restrict movement of the cap, so modified cogs (23) and slots in between are fully capable of facilitating the elastic deformation of the deformable/elastic member against its elastic return force).
Regarding Claim 8, Mcloughlin as modified discloses the part according to claim 3, and further discloses in which the deformable ring (580) is urged elastically toward its passage configuration (Fig.12), the 20deformable ring being deformed against its elastic return force from its passage configuration (Fig.12) to its immobilization configuration (Fig.24b) by centripetal radial movement of the sector carrying the axial abutment (the O-ring is moved/compressed centripetally (radially inward) when the distal shoulder of the syringe barrel (512) is pushed forward against the axial abutment (see above, modified by Romagnoli) the O-ring (580); Fig.24b).
Regarding Claim 9, Mcloughlin as modified discloses the part according to claim 8, and further discloses in which the syringe support (530) is movable relative to the end sleeve (20) 25between: - a position awaiting (Fig.12) the injection device (501) in which the deformable ring  (580) is in its passage configuration (when the O-ring (580) abuts with the cap (560 and 570)), and - an active position (Fig.24b) of the injection device (501) in which the deformable ring (580) is in its configuration for the axial immobilization (Fig.24b) of the injection syringe (510)30 in the syringe support (530), the at least one radial projection of the deformable ring (cogs (23) from Romagnoli) cooperating, from the waiting position (Fig.12) to the active position (Fig.24b) of the injection device, with the complementary surface of the end sleeve (the cogs (23) cooperate with the wall (24) in Romagnoli), the complementary surface forming a ramp  causing the centripetal radial movement of the sector carrying the axial abutment toward 35the configuration for immobilization of the deformable ring (the wall (24) forms a ramp fully capable of causing centripetal radial movement of the cogs (23) to immobilize movement of the washer (21) (Fig.5); page 7, lines 1-13 in Romagnoli).
Regarding Claim 10, Mcloughlin as modified discloses the part according to claim 1, and further discloses in which the deformable ring (580) is essentially made of polymer material (the needle receiving cavity part 524 of the housing 520 is provided adjacent the stepped inner wall 526 thereof with a flexible element in the form of an O-ring 580 comprised of a plastic polymer or natural or synthetic rubber material; page 32, lines 1-3).

    PNG
    media_image2.png
    161
    912
    media_image2.png
    Greyscale
Regarding Claim 11, Mcloughlin as modified discloses an injection device (1) comprising interconnected distal part (Detail D; see below) and proximal part (Detail E; see below), wherein the distal part comprises the part as claimed in claim 1.

Regarding Claim 12, Mcloughlin as modified discloses the part according to claim 1, and Romagnoli further discloses in which two diametrically opposite sectors of the deformable ring (21) each include an axial abutment (there are several cogs (23) located on the washer (21)) intended to cooperate with a distal shoulder of the injection syringe when the deformable ring is in the axial immobilization configuration (Fig.24b in Mcloughlin), the deformable ring being deformed axially between its immobilization (Fig.24b in Mcloughlin) and passage (Fig.12) configurations by radial movement of the sector carrying the axial abutment (the O-ring (580) deforms axially as seen in Fig.24b due to the compression of the inner ring circumference (582) with the distal shoulder of the syringe barrel (512); Fig.24b) (The O-ring (580) in Mcloughlin is modified to be connected to the syringe barrel sleeve (530) and having the cogs (23) of Romagnoli. Having the axial abutment (see above) will cooperate with the distal shoulder of the syringe barrel (512) in Mcloughlin, since the O-ring (580) was modified to being connected to the syringe barrel sleeve (530)).
Regarding Claim 13, Mcloughlin as modified discloses the part according to claim 12, and Romagnoli further discloses in which the deformable ring (580) comprises two diametrically opposite radial projections of control (the cogs (23) are located circumferentially around the washer (21)) carried by the sector carrying the axial abutment (see above) (Figs.5-6), the two diametrically opposite radial projections of control (23) being intended to cooperate with a complementary surface (24) integral with the end sleeve (8) according to the configuration to be imposed on the deformable ring (Fig.5).
Regarding Claim 14, Mcloughlin as modified discloses the part according to claim 2, and further discloses in which the deformable ring (580) is urged elastically toward immobilization configuration (Fig.24b), the deformable ring (580) being deformed against its elastic return force from its immobilization configuration (Fig.24b) to its passage configuration (Fig.12) by centrifugal radial movement of the sector carrying the axial abutment (the O-ring (580) moves centrifugally when the removable cap (570 and 560) is pushed against the cogs (23) modified by Romagnoli) (In the rest configuration of Figures 12 to 14, the inner ring circumference 582 thereof contacts the needle sheath cover 576 part of the needle cover 570 and is somewhat compressed (i.e. tensed) inwards as a result of that contact, the effect of which contact is to thereby restrict movement of the needle cover 570; page 32, lines 5-9).
Regarding Claim 15, Mcloughlin as modified discloses the part according to claim 2, and further discloses in which the deformable ring is urged elastically toward its passage configuration (Fig.12), the deformable ring being deformed against its elastic return force from its passage configuration (Fig.12) to its immobilization configuration (Fig.24b) by centripetal radial movement of the sector carrying the axial abutment (the O-ring is moved/compressed centripetally (radially inward) when the distal shoulder of the syringe barrel (512) is pushed against the modified cogs (23) in Romagnoli).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mcloughlin (WO 2009/081133); in view of Romagnoli (WO 93/00949) and Yang (US 2003/0216695).
Regarding Claim 5, Mcloughlin as modified discloses a part according to claim 4, and Romagnoli further discloses in which the control radial projection (cogs (23)) also forms a connection with the syringe support of the syringe support (The O-ring (580) in Mcloughlin is modified to be connected to the syringe barrel sleeve (530) and having the cogs (23) of Romagnoli. Having the axial abutment (see above) will cooperate with the distal shoulder of the syringe barrel (512) in Mcloughlin, since the O-ring (580) was modified to being connected to the syringe barrel sleeve (530)). 35
Mcloughlin does not appear to disclose a tenon formed on the at least one radial projection of control of the deformable ring being nested in a bracket of the syringe support forming a mortise.
Yang teaches it was known in the art to have an elastic blocking member (111; Fig.24) comprising a tenon (1113) projecting from a radial side of the blocking member that is nested into a hole of the syringe (Fig.24) (parag. [0086]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mcloughlin to incorporate the teachings of Yang to have a tenon on the radial projection of control of the deformable ring and a mortise on the syringe support in order to better grip/ hold the components together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783